UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21906 Claymore Exchange-Traded Fund Trust (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code:(312) 827-0100 Date of fiscal year end: August 31 Date of reporting period: March 1, 2015 to May 31, 2015 Item 1.Schedule of Investments. Attached hereto. Guggenheim BRIC ETF SCHEDULE OF INVESTMENTS (Unaudited) May 31, 2015 Shares Value COMMON STOCKS† - 88.4% Communications - 28.2% China Mobile Ltd. $ Baidu, Inc. ADR* Alibaba Group Holding Ltd. ADR* Ctrip.com International Ltd. ADR* JD.com, Inc. ADR* China Telecom Corporation Ltd. — ClassH China Unicom Hong Kong Ltd. Vipshop Holdings Ltd. ADR*,1 Mobile Telesystems OJSC ADR Qihoo 360 Technology Company Ltd. ADR* Youku Tudou, Inc. ADR*,1 Tim Participacoes S.A. ADR Mail.ru Group Ltd. GDR* YY, Inc. ADR*,1 Bitauto Holdings Ltd. ADR* SouFun Holdings Ltd. ADR MegaFon OAO GDR Sistema JSFC GDR VimpelCom Ltd. ADR 58.com, Inc. ADR* Autohome, Inc. ADR* 21Vianet Group, Inc. ADR*,1 51job, Inc. ADR*,1 E-Commerce China Dangdang, Inc. — ClassA ADR*,1 Total Communications Energy - 21.7% Gazprom OAO ADR CNOOC Ltd. PetroChina Company Ltd. — ClassH Lukoil OAO ADR China Petroleum & Chemical Corp. — ClassH Petroleo Brasileiro S.A. ADR*,1 Reliance Industries Ltd. GDR2 Tatneft OAO ADR NovaTek OAO GDR Surgutneftegas OAO ADR Rosneft OAO GDR Yanzhou Coal Mining Company Ltd. — ClassH Trina Solar Ltd. ADR*,1 JinkoSolar Holding Company Ltd. ADR*,1 JA Solar Holdings Company Ltd. ADR*,1 Total Energy Financial - 13.1% China Life Insurance Company Ltd. — ClassH HDFC Bank Ltd. ADR Sberbank of Russia ADR ICICI Bank Ltd. ADR VTB Bank OJSC GDR Shares Value COMMON STOCKS† - 88.4% (continued) Financial - 13.1% (continued) State Bank of India GDR $ Axis Bank Ltd. GDR Banco Santander Brasil S.A. ADR Noah Holdings Ltd. ADR*,1 E-House China Holdings Ltd. ADR CNinsure, Inc. ADR*,1 Gafisa S.A. ADR* Total Financial Consumer, Non-cyclical - 8.7% Ambev S.A. ADR Magnit PJSC GDR BRF S.A. ADR Dr Reddy's Laboratories Ltd. ADR New Oriental Education & Technology Group ADR* WuXi PharmaTech Cayman, Inc. ADR* Mindray Medical International Ltd. ADR1 X5 Retail Group N.V. GDR* TAL Education Group ADR* QIWI plc ADR1 China Distance Education Holdings Ltd. ADR EHi Car-Services, Ltd. ADR* Total Consumer, Non-cyclical Technology - 6.5% Infosys Ltd. ADR NetEase, Inc. ADR Wipro Ltd. ADR Semiconductor Manufacturing International Corp.* WNS Holdings Ltd. ADR* Perfect World Company Ltd. ADR* Shanda Games Ltd. ADR* Cheetah Mobile Inc ADR*,1 Changyou.com Ltd. ADR* Momo, Inc. ADR*,1 Total Technology Basic Materials - 5.5% Ultrapar Participacoes S.A. ADR Vale S.A. ADR1 MMC Norilsk Nickel OJSC ADR Fibria Celulose S.A. ADR1 Uralkali PJSC GDR Vedanta Resources plc ADR Aluminum Corporation of China Ltd. — ClassH* Severstal PAO GDR Sinopec Shanghai Petrochemical Company Ltd. — ClassH Cia Siderurgica Nacional S.A. ADR Shares Value COMMON STOCKS† - 88.4% (continued) Basic Materials - 5.5% (continued) Novolipetsk Steel OJSC GDR $ PhosAgro OAO GDR Total Basic Materials Consumer, Cyclical - 2.1% Tata Motors Ltd. ADR Mahindra & Mahindra Ltd. GDR China Southern Airlines Company Ltd. — ClassH* China Eastern Airlines Corporation Ltd. — ClassH* Homeinns Hotel Group ADR* Lenta Ltd. GDR* China Lodging Group Ltd. ADR*,1 Qunar Cayman Islands Ltd. ADR*,1 Total Consumer, Cyclical Utilities - 1.5% Huaneng Power International, Inc. — ClassH* CPFL Energia S.A. ADR1 Cia de Saneamento Basico do Estado de Sao Paulo ADR RusHydro JSC ADR Centrais Eletricas Brasileiras S.A. ADR*,1 Total Utilities Industrial - 1.1% Embraer S.A. ADR1 Larsen & Toubro Ltd. GDR Guangshen Railway Company Ltd. — ClassH* Globaltrans Investment plc GDR Yingli Green Energy Holding Company Ltd. ADR* Total Industrial Total Common Stocks (Cost $113,128,372) PREFERRED STOCKS† - 11.4% Financial - 6.2% Itau Unibanco Holding S.A. ADR Shares Value PREFERRED STOCKS† - 11.4% (continued) Financial - 6.2% (continued) Banco Bradesco S.A. ADR $ Total Financial Energy - 1.9% Petroleo Brasileiro S.A. ADR* Basic Materials - 1.7% Vale S.A. ADR1 Gerdau S.A. ADR Braskem S.A. ADR Total Basic Materials Communications - 0.6% Telefonica Brasil S.A. ADR1 Oi S.A. ADR*,1 Total Communications Consumer, Non-cyclical - 0.5% Cia Brasileira de Distribuicao ADR Utilities - 0.5% Cia Energetica de Minas Gerais ADR Cia Paranaense de Energia ADR Total Utilities Consumer, Cyclical - 0.0%** Gol Linhas Aereas Inteligentes S.A. ADR1 Total Preferred Stocks (Cost $35,115,040) Shares Value SECURITIES LENDING COLLATERAL†,3 – 6.3% BNY Mellon Separately Managed Cash Collateral Account, 0.1047% Total Securities Lending Collateral (Cost $7,034,691) Total Investments - 106.1% (Cost $155,278,103) $ Other Assets & Liabilities, net - (6.1)% ) Total Net Assets - 100.0% $ * Non-income producing security. ** Less than 0.1% † Value determined based on Level 1 inputs — See Note 2. 1 All or portion of this security is on loan at May 31, 2015 — See Note 2. 2 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $1,107,802, or 1.0%of total net assets. These securities have been determined to be liquid under guidelines established by the Board of Trustees. 3 Securities lending collateral — See Note 4. ADR American Depositary Receipt GDR Global Depositary Receipt plc Public Limited Company Guggenheim Defensive Equity ETF SCHEDULE OF INVESTMENTS (Unaudited) May 31, 2015 Shares Value COMMON STOCKS† - 89.1% Financial - 23.1% Iron Mountain, Inc. $ Axis Capital Holdings Ltd. Brixmor Property Group, Inc. Lamar Advertising Co. — ClassA Mitsubishi UFJ Financial Group, Inc. ADR Digital Realty Trust, Inc. PartnerRe Ltd. Mid-America Apartment Communities, Inc. Camden Property Trust Macerich Co. Alexandria Real Estate Equities, Inc. Omega Healthcare Investors, Inc. Starwood Property Trust, Inc. Santander Consumer USA Holdings, Inc.* Brookfield Asset Management, Inc. — ClassA1 Banco de Chile ADR*,1 Health Care REIT, Inc. National Retail Properties, Inc.1 Realty Income Corp. Ventas, Inc. HCP, Inc. Bancolombia S.A. ADR1 Westpac Banking Corp.1 Total Financial Utilities - 19.2% National Grid plc ADR Pepco Holdings, Inc. Public Service Enterprise Group, Inc. PPL Corp. Eversource Energy Pinnacle West Capital Corp. NextEra Energy, Inc. Consolidated Edison, Inc. PG&E Corp. AGL Resources, Inc. SCANA Corp. Exelon Corp. Entergy Corp. DTE Energy Co. Edison International American Electric Power Company, Inc. FirstEnergy Corp. Southern Co. CenterPoint Energy, Inc. Total Utilities Communications - 14.7% Vodafone Group plc ADR Telekomunikasi Indonesia Persero Tbk PT ADR Nippon Telegraph & Telephone Corp. ADR1 Shares Value COMMON STOCKS† - 89.1% (continued) Communications - 14.7% (continued) NTT DOCOMO, Inc. ADR $ AT&T, Inc. Pearson plc Verizon Communications, Inc. BT Group plc ADR1 Chunghwa Telecom Company Ltd. ADR1 Thomson Reuters Corp. CenturyLink, Inc. China Mobile Ltd. ADR China Unicom Hong Kong Ltd. ADR1 Mobile Telesystems OJSC ADR SK Telecom Company Ltd. ADR Total Communications Consumer, Non-cyclical - 11.3% Campbell Soup Co. Western Union Co. Lorillard, Inc. Macquarie Infrastructure Company LLC Pfizer, Inc. Clorox Co. Dr Pepper Snapple Group, Inc. Unilever plc ADR Kraft Foods Group, Inc. Philip Morris International, Inc. Unilever N.V. — ClassY Total Consumer, Non-cyclical Energy - 6.8% HollyFrontier Corp. Valero Energy Corp. Tesoro Corp. BP plc ADR Total S.A. ADR China Petroleum & Chemical Corp. ADR Marathon Oil Corp. Total Energy Consumer, Cyclical - 4.9% Macy's, Inc. China Southern Airlines Company, Ltd. ADR1 Staples, Inc. Wal-Mart Stores, Inc. Kohl's Corp. Total Consumer, Cyclical Basic Materials - 4.1% Syngenta AG ADR Potash Corporation of Saskatchewan, Inc. International Paper Co. Huntsman Corp. Total Basic Materials Technology – 3.0% Siliconware Precision Industries Company Ltd. ADR Canon, Inc. ADR1 Shares Value COMMON STOCKS† - 89.1% (continued) Technology – 3.0% (continued) CA, Inc. $ Total Technology Industrial - 2.0% Republic Services, Inc. — ClassA Waste Management, Inc. Total Industrial Total Common Stocks (Cost $187,917,626) PREFERRED STOCKS† - 0.8% Basic Materials - 0.8% Gerdau S.A. ADR 1 (Cost $2,332,692) 669,352 1,854,105 MASTER LIMITED PARTNERSHIPS† - 9.8% Energy - 5.7% Targa Resources Partners, LP1 Plains GP Holdings, LP — ClassA Spectra Energy Partners, LP1 ONEOK Partners, LP1 Plains All American Pipeline, LP NuStar Energy, LP1 Total Energy Financial - 4.1% Oaktree Capital Group LLC1 KKR & Company, LP Shares Value MASTER LIMITED PARTNERSHIPS† - 9.8% (continued) Financial - 4.1% (continued) Carlyle Group, LP $ Icahn Enterprises, LP1 Total Financial Total Master Limited Partnerships (Cost $22,999,887) RIGHTS†††- 0.0%** Safeway Casa Ley SA de CV Expires 01/17/19 Safeway Property Development Centers LLC Expires 01/17/17 Total Rights (Cost $65,401) SECURITIES LENDING COLLATERAL†,2 - 11.0% BNY Mellon Separately Managed Cash Collateral Account, 0.1070% Total Securities Lending Collateral (Cost $24,608,777) Total Investments - 110.7% (Cost $237,924,383) $ Other Assets & Liabilities, net - (10.7)% ) Total Net Assets - 100.0% $ * Non-income producing security. ** Less than 0.1% † Value determined based on Level 1 inputs —See Note 2. ††† Value determined based on Level 3 inputs —See Note 2. 1 All or portion of this security is on loan at May 31, 2015 - See Note 4. 2 Securities lending collateral - See Note 4. ADR American Depositary Receipt plc Public Limited Company REIT Real Estate Investment Trust Guggenheim Insider Sentiment ETF SCHEDULE OF INVESTMENTS (Unaudited) May 31, 2015 Shares Value COMMON STOCKS† - 96.3% Financial - 20.8% Pinnacle Financial Partners, Inc. $ MGIC Investment Corp.* Beneficial Bancorp, Inc.* JPMorgan Chase & Co. MB Financial, Inc. FS Investment Corp.1 Fifth Third Bancorp KeyCorp Lamar Advertising Co. — ClassA Huntington Bancshares, Inc. Aon plc UMB Financial Corp. BlackRock, Inc. — ClassA AG Mortgage Investment Trust, Inc. Lincoln National Corp. Piedmont Office Realty Trust, Inc. — ClassA WP Carey, Inc. Ryman Hospitality Properties, Inc. Healthcare Realty Trust, Inc. Government Properties Income Trust Enova International, Inc.* Total Financial Consumer, Cyclical - 16.3% Starbucks Corp. G-III Apparel Group Ltd.* Penske Automotive Group, Inc. Fastenal Co. AutoZone, Inc.* American Eagle Outfitters, Inc. Michaels Companies, Inc.* Hanesbrands, Inc. Caleres, Inc. Genuine Parts Co. Texas Roadhouse, Inc. — ClassA Delta Air Lines, Inc. Marriott International, Inc. — ClassA Ethan Allen Interiors, Inc. Chipotle Mexican Grill, Inc. — ClassA* United Continental Holdings, Inc.* Tuesday Morning Corp.* Total Consumer, Cyclical Consumer, Non-cyclical - 15.7% Mylan N.V.* Ligand Pharmaceuticals, Inc. — ClassB* Enanta Pharmaceuticals, Inc.*,1 Moody's Corp. Global Payments, Inc. HCA Holdings, Inc.* AmerisourceBergen Corp. — ClassA Shares Value COMMON STOCKS† - 96.3% (continued) Consumer, Non-cyclical - 15.7% (continued) Tyson Foods, Inc. — ClassA $ Spectrum Brands Holdings, Inc. CR Bard, Inc. McGraw Hill Financial, Inc. Celgene Corp.* ADT Corp. Lannett Company, Inc.* IDEXX Laboratories, Inc.* Total Consumer, Non-cyclical Industrial - 12.6% General Electric Co. AZZ, Inc. Oshkosh Corp. Sealed Air Corp. ITT Corp. Masco Corp. Honeywell International, Inc. Parker-Hannifin Corp. Avnet, Inc. Briggs & Stratton Corp. Garmin Ltd. Old Dominion Freight Line, Inc.* Corning, Inc. Total Industrial Basic Materials - 7.6% Newmont Mining Corp. Commercial Metals Co. RPM International, Inc. Ecolab, Inc. Platform Specialty Products Corp.* Air Products & Chemicals, Inc. Alcoa, Inc. Cliffs Natural Resources, Inc.1 Total Basic Materials Technology - 6.4% Lexmark International, Inc. — ClassA DST Systems, Inc. VeriFone Systems, Inc.* IGATE Corp.* Cadence Design Systems, Inc.* VMware, Inc. — ClassA* Total Technology Communications - 6.2% AOL, Inc.* Stamps.com, Inc.* Entravision Communications Corp. — ClassA Time Warner, Inc. ViaSat, Inc.* Calix, Inc.* Total Communications Energy - 5.8% FMSA Holdings, Inc.*,1 EP Energy Corp. — ClassA*,1 MRC Global, Inc.* Callon Petroleum Co.* Shares Value COMMON STOCKS† - 96.3% (continued) Energy - 5.8% (continued) Tesoro Corp. $ Total Energy Utilities - 4.9% Exelon Corp. IDACORP, Inc. California Water Service Group NorthWestern Corp. SCANA Corp. Total Utilities Total Common Stocks (Cost $130,073,473) MASTER LIMITED PARTNERSHIPS† - 3.4% Energy - 3.4% Energy Transfer Equity, LP NuStar Energy, LP EV Energy Partners, LP Shares Value MASTER LIMITED PARTNERSHIPS† - 3.4% (continued) Energy - 3.4% (continued) Natural Resource Partners, LP1 $ Total Energy Total Master Limited Partnerships (Cost $6,388,925) SECURITIES LENDING COLLATERAL†,2 - 3.8% BNY Mellon Separately Managed Cash Collateral Account, 0.1070% (Cost $5,815,902) Total Investments - 103.5% (Cost $142,278,300) $ Other Assets & Liabilities, net - (3.5)% ) Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs —See Note 2. 1 All or portion of this security is on loan at May 31, 2015 - See Note 4. 2 Securities lending collateral - See Note 4. plc Public Limited Company Guggenheim Mid-Cap Core ETF SCHEDULE OF INVESTMENTS (Unaudited) May 31, 2015 Shares Value COMMON STOCKS† - 90.6% Financial - 25.0% Invesco Ltd. $ Northern Trust Corp. Fifth Third Bancorp Regions Financial Corp. CBRE Group, Inc. — ClassA* KeyCorp CNA Financial Corp. Unum Group Arch Capital Group Ltd.* Jones Lang LaSalle, Inc. Brixmor Property Group, Inc. Duke Realty Corp. WP Carey, Inc. Grupo Financiero Santander Mexico SAB de CV ADR East West Bancorp, Inc. HCC Insurance Holdings, Inc. American Financial Group, Inc. Axis Capital Holdings Ltd. Equity LifeStyle Properties, Inc. American Campus Communities, Inc. Douglas Emmett, Inc. Erie Indemnity Co. — ClassA Mercury General Corp. GEO Group, Inc. Total Financial Industrial - 18.4% Ingersoll-Rand plc Roper Technologies, Inc. Tyco International plc Agilent Technologies, Inc. L-3 Communications Holdings, Inc. Snap-on, Inc. Packaging Corporation of America Xylem, Inc. Huntington Ingalls Industries, Inc. Waste Connections, Inc. Keysight Technologies, Inc.* Gentex Corp. Lincoln Electric Holdings, Inc. Graco, Inc. ITT Corp. Crane Co. Curtiss-Wright Corp. Progressive Waste Solutions Ltd. Moog, Inc. — ClassA* Total Industrial Technology - 13.8% Fiserv, Inc.* Fidelity National Information Services, Inc. Check Point Software Technologies Ltd.* Xerox Corp. Shares Value COMMON STOCKS† - 90.6% (continued) Technology - 13.8% (continued) IMS Health Holdings, Inc.* $ Amdocs Ltd. Genpact Ltd.* PTC, Inc.* SS&C Technologies Holdings, Inc. DST Systems, Inc. Syntel, Inc.* Leidos Holdings, Inc. Total Technology Consumer, Non-cyclical - 12.0% ConAgra Foods, Inc. Universal Health Services, Inc. — ClassB Coca-Cola Enterprises, Inc. Quintiles Transnational Holdings, Inc.* Coty, Inc. — ClassA* SEI Investments Co. Aramark ManpowerGroup, Inc. Spectrum Brands Holdings, Inc. Pinnacle Foods, Inc. VCA, Inc.* Booz Allen Hamilton Holding Corp. Total Consumer, Non-cyclical Consumer, Cyclical - 8.2% Genuine Parts Co. Starwood Hotels & Resorts Worldwide, Inc. Newell Rubbermaid, Inc. Signet Jewelers Ltd. Allison Transmission Holdings, Inc. Copart, Inc.* Dolby Laboratories, Inc. — ClassA Columbia Sportswear Co. Total Consumer, Cyclical Utilities - 7.1% NiSource, Inc. American Water Works Company, Inc. UGI Corp. OGE Energy Corp. AGL Resources, Inc. Atmos Energy Corp. Questar Corp. Vectren Corp. Total Utilities Communications - 3.7% Interpublic Group of Companies, Inc. CommScope Holding Company, Inc.* Yandex N.V. — ClassA* Markit Ltd.* Shares Value COMMON STOCKS† - 90.6% (continued) Communications - 3.7% (continued) EchoStar Corp. — ClassA* $ Total Communications Basic Materials - 2.4% Celanese Corp. — ClassA Israel Chemicals Ltd.*,1 Total Basic Materials Total Common Stocks (Cost $129,234,005) MASTER LIMITED PARTNERSHIPS† - 9.0% Energy - 6.8% Magellan Midstream Partners, LP1 Spectra Energy Partners, LP1 Buckeye Partners, LP Genesis Energy, LP Enable Midstream Partners, LP1 Boardwalk Pipeline Partners, LP Total Energy Financial - 1.2% Lazard Ltd. — ClassA Shares Value MASTER LIMITED PARTNERSHIPS† - 9.0% (continued) Financial - 1.2% (continued) AllianceBernstein Holding, LP1 $ Total Financial Utilities - 0.6% AmeriGas Partners, LP1 Consumer, Cyclical - 0.4% Cedar Fair, LP Total Master Limited Partnerships (Cost $13,012,456) SECURITIES LENDING COLLATERAL†,2 - 3.9% BNY Mellon Separately Managed Cash Collateral Account, 0.1070% Total Securities Lending Collateral (Cost $5,998,211) Total Investments - 103.5% (Cost $148,244,672) $ Other Assets & Liabilities, net - (3.5)% ) Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs – See Note 2. 1 All or portion of this security is on loan at May 31, 2015 – See Note 4. 2 Securities lending collateral – See Note 4. ADR American Depositary Receipt plc Public Limited Company Guggenheim Multi-Asset Income ETF SCHEDULE OF INVESTMENTS (Unaudited) May 31, 2015 Shares Value COMMON STOCKS† - 70.9% Financial - 16.2% HSBC Holdings plc ADR $ Prudential Financial, Inc. Banco Santander S.A. ADR1 Starwood Property Trust, Inc. REIT Annaly Capital Management, Inc. REIT American Capital Agency Corp. REIT Senior Housing Properties Trust REIT Two Harbors Investment Corp. REIT Manulife Financial Corp. PacWest Bancorp Hancock Holding Co. Waddell & Reed Financial, Inc. — ClassA MFA Financial, Inc. REIT Lexington Realty Trust REIT New Residential Investment Corp. REIT CYS Investments, Inc. REIT Hatteras Financial Corp. REIT Select Income REIT ARMOUR Residential REIT, Inc. Government Properties Income Trust REIT Aircastle Ltd. National Penn Bancshares, Inc. Old National Bancorp Artisan Partners Asset Management, Inc. — ClassA American Capital Mortgage Investment Corp. REIT Total Financial Energy - 11.9% Helmerich & Payne, Inc. Occidental Petroleum Corp. Spectra Energy Corp. Chevron Corp. Suncor Energy, Inc. Exxon Mobil Corp. BP Prudhoe Bay Royalty Trust1 National Oilwell Varco, Inc. Sasol Ltd. ADR Western Refining, Inc. PBF Energy, Inc. — ClassA China Petroleum & Chemical Corp. ADR1 Alon USA Energy, Inc. Frank's International N.V. RPC, Inc. ONEOK, Inc. Total Energy Consumer, Cyclical - 8.4% McDonald's Corp. General Motors Co. Ford Motor Co. Shares Value COMMON STOCKS† - 70.9% (continued) Consumer, Cyclical - 8.4% (continued) Las Vegas Sands Corp. $ Gaming and Leisure Properties, Inc. REIT GameStop Corp. — ClassA1 Wynn Resorts Ltd. Cracker Barrel Old Country Store, Inc. Copa Holdings S.A. — ClassA1 Six Flags Entertainment Corp. Guess?, Inc.1 DineEquity, Inc. Total Consumer, Cyclical Utilities - 8.0% American Electric Power Company, Inc. AES Corp. Atmos Energy Corp. Great Plains Energy, Inc. Ameren Corp. OGE Energy Corp. CenterPoint Energy, Inc. MDU Resources Group, Inc. Laclede Group, Inc. New Jersey Resources Corp. Vectren Corp. South Jersey Industries, Inc. IDACORP, Inc. PNM Resources, Inc. Empire District Electric Co. Cia Paranaense de Energia ADR1 Total Utilities Consumer, Non-cyclical - 7.0% Kraft Foods Group, Inc. Merck & Company, Inc. AstraZeneca plc ADR Baxter International, Inc. GlaxoSmithKline plc ADR KAR Auction Services, Inc. Sysco Corp. Rent-A-Center, Inc. Total Consumer, Non-cyclical Industrial - 6.0% General Electric Co. Emerson Electric Co. Caterpillar, Inc. Lockheed Martin Corp. Gentex Corp. Tidewater, Inc. CNH Industrial N.V.1 American Railcar Industries, Inc.1 Total Industrial Basic Materials - 6.0% LyondellBasell Industries N.V. — ClassA Dow Chemical Co. Rio Tinto plc ADR1 BHP Billiton plc ADR1 Shares Value COMMON STOCKS† - 70.9% (continued) Basic Materials - 6.0% (continued) Domtar Corp. $ Innophos Holdings, Inc. Cia Siderurgica Nacional S.A. ADR1 Schweitzer-Mauduit International, Inc. Ternium S.A. ADR Braskem S.A. ADR1 South 32 Ltd. ADR* Total Basic Materials Technology - 3.9% Seagate Technology plc Lexmark International, Inc. — ClassA Pitney Bowes, Inc. CA, Inc. KLA-Tencor Corp. Computer Programs & Systems, Inc.1 Total Technology Communications - 3.5% Vodafone Group plc ADR Verizon Communications, Inc. VimpelCom Ltd. ADR Orange S.A. ADR Inteliquent, Inc. Total Communications Total Common Stocks (Cost $599,962,333) PREFERRED STOCKS† - 7.1% Financial - 7.1% State Street Corp. 6.00%2 Bank of America Corp. 6.63%2 Citigroup, Inc. 6.88%1,2,3 Capital One Financial Corp. 6.70%2 Capital One Financial Corp. 6.25%1,2 Morgan Stanley 6.38%2,3 Wells Fargo & Co. 6.00%2 Goldman Sachs Group, Inc. 6.38%1,2,3 Barclays Bank plc 8.13%1,2 Total Financial Total Preferred Stocks (Cost $58,230,731) CONVERTIBLE PREFERRED STOCKS† - 1.9% Financial - 1.9% Wells Fargo & Co. 7.50%2 Bank of America Corp. 7.25%2 Total Financial Total Convertible Preferred Stocks (Cost $15,675,379) MASTER LIMITED PARTNERSHIPS† - 9.2% Energy - 8.3% BreitBurn Energy Partners, LP1 Shares Value MASTER LIMITED PARTNERSHIPS† - 9.2% (continued) Energy - 8.3% (continued) NuStar Energy, LP1 $ Targa Resources Partners, LP1 ONEOK Partners, LP1 Energy Transfer Partners, LP MarkWest Energy Partners, LP Buckeye Partners, LP Enbridge Energy Partners, LP Plains All American Pipeline, LP Enterprise Products Partners, LP Western Gas Partners, LP Total Energy Consumer, Non-cyclical - 0.9% Emerge Energy Services, LP1 1 – – Total Master Limited Partnerships (Cost $83,728,370) CLOSED-END FUNDS† - 9.9% PIMCO Dynamic Credit Income Fund1 PIMCO Dynamic Income Fund1 First Trust Intermediate Duration Preferred & Income Fund1 Morgan Stanley Emerging Markets Domestic Debt Fund, Inc.1 Prudential Global Short Duration High Yield Fund, Inc.1 AllianceBernstein Global High Income Fund, Inc. Templeton Global Income Fund1 Prudential Short Duration High Yield Fund, Inc. Babson Capital Global Short Duration High Yield Fund Western Asset High Income Fund II, Inc. Wells Fargo Advantage Income Opportunities Fund PIMCO Income Opportunity Fund1 Nuveen Long/Short Commodity Total Return Fund John Hancock Preferred Income Fund Western Asset Global High Income Fund, Inc. Nuveen Quality Preferred Income Fund1 Wells Fargo Advantage Global Dividend Opportunity Fund John Hancock Preferred Income Fund III1 Brookfield Total Return Fund, Inc. John Hancock Preferred Income Fund II Total Closed-End Funds (Cost $88,768,184) Shares Value SECURITIES LENDING COLLATERAL†,4 - 8.5% BNY Mellon Separately Managed Cash Collateral Account, 0.1047% $ Total Securities Lending Collateral (Cost $69,299,734) Total Investments - 107.5% (Cost $915,664,731) $ Other Assets & Liabilities, net - (7.5)% ) Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs — See Note 2. 1 All or portion of this security is on loan at May 31, 2015 — See Note 4. 2 Perpetual maturity. 3 Variable rate security.Rate indicated is rate effective at May 31, 2015. 4 Securities lending collateral — See Note 4. ADR American Depositary Receipt plc Public Limited Company REIT Real Estate Investment Trust Guggenheim Raymond James SB-1 Equity ETF SCHEDULE OF INVESTMENTS (Unaudited) May 31, 2015 Shares Value COMMON STOCKS† - 95.7% Consumer, Cyclical - 22.1% Carrols Restaurant Group, Inc.* $ Advance Auto Parts, Inc. Malibu Boats, Inc. — ClassA* Spirit Airlines, Inc.* Alaska Air Group, Inc. Ingram Micro, Inc. — ClassA*,1 Rush Enterprises, Inc. — ClassA* MarineMax, Inc.* United Continental Holdings, Inc.* WCI Communities, Inc.* Bed Bath & Beyond, Inc.* Arctic Cat, Inc. Bloomin' Brands, Inc. DineEquity, Inc. Select Comfort Corp.* Mohawk Industries, Inc.* La-Z-Boy, Inc. O'Reilly Automotive, Inc.* Delta Air Lines, Inc. Dollar Tree, Inc.* Jarden Corp.* Regal Entertainment Group — ClassA AutoZone, Inc.* Cinemark Holdings, Inc. Ethan Allen Interiors, Inc. Tractor Supply Co. Polaris Industries, Inc. Pier 1 Imports, Inc. Steelcase, Inc. — ClassA Red Robin Gourmet Burgers, Inc.* Harman International Industries, Inc. Total Consumer, Cyclical Financial - 19.7% Genworth Financial, Inc. — ClassA* CyrusOne, Inc. Bank of the Ozarks, Inc. Peoples Bancorp, Inc. Meta Financial Group, Inc. NASDAQ OMX Group, Inc. EverBank Financial Corp. Talmer Bancorp, Inc. — ClassA ConnectOne Bancorp, Inc. SVB Financial Group* Renasant Corp. PrivateBancorp, Inc. — ClassA Zions Bancorporation American Homes 4 Rent — ClassA Prudential Financial, Inc. Wintrust Financial Corp. American Tower Corp. — ClassA Regions Financial Corp. Federated National Holding Co. Shares Value COMMON STOCKS† - 95.7% (continued) Financial - 19.7% (continued) Allstate Corp. $ American Residential Properties, Inc.* Yadkin Financial Corp.* Argo Group International Holdings Ltd. CubeSmart Lincoln National Corp. Fidus Investment Corp.1 Alcentra Capital Corp.1 Health Insurance Innovations, Inc. — ClassA*,1 CM Finance, Inc. C1 Financial, Inc.*,1 Total Financial Technology - 15.5% NXP Semiconductor N.V.* Benefitfocus, Inc.*,1 Applied Micro Circuits Corp.* Skyworks Solutions, Inc. NVIDIA Corp. Micron Technology, Inc.* Altera Corp. BroadSoft, Inc.* Microsemi Corp.* Salesforce.com, Inc.* Cavium, Inc.* Analog Devices, Inc. Maxim Integrated Products, Inc. Qorvo, Inc.* Intuit, Inc. Texas Instruments, Inc. ServiceNow, Inc.* EMC Corp. Manhattan Associates, Inc.* Nimble Storage, Inc.*,1 Envestnet, Inc.* Total Technology Communications - 11.4% ORBCOMM, Inc.* Palo Alto Networks, Inc.* Finisar Corp.*,1 Comcast Corp. — ClassA Zayo Group Holdings, Inc.* United States Cellular Corp.* LinkedIn Corp. — ClassA* Iridium Communications, Inc.*,1 GrubHub, Inc.* Telephone & Data Systems, Inc. WebMD Health Corp. — ClassA*,1 Equinix, Inc. ARRIS Group, Inc.* Priceline Group, Inc.* DigitalGlobe, Inc.* KVH Industries, Inc.* Total Communications Shares Value COMMON STOCKS† - 95.7% (continued) Industrial - 10.6% Applied Optoelectronics, Inc.*,1 $ Advanced Energy Industries, Inc.* Republic Services, Inc. — ClassA PGT, Inc.* Progressive Waste Solutions Ltd. Teekay Corp. Saia, Inc.* Union Pacific Corp. FedEx Corp. Covanta Holding Corp. SBA Communications Corp. — ClassA* Kansas City Southern Genesee & Wyoming, Inc. — ClassA* ArcBest Corp. Swift Transportation Co. — ClassA* Total Industrial Consumer, Non-cyclical - 10.0% Civitas Solutions, Inc.* Capital Senior Living Corp.* Alere, Inc.* Quintiles Transnational Holdings, Inc.* Paylocity Holding Corp.* Service Corporation International Becton Dickinson and Co. UnitedHealth Group, Inc. ICU Medical, Inc.* Carriage Services, Inc. — ClassA Merit Medical Systems, Inc.* McKesson Corp. Amsurg Corp. — ClassA* STERIS Corp. Total Consumer, Non-cyclical Energy - 5.0% Superior Energy Services, Inc. Shares Value COMMON STOCKS† - 95.7% (continued) Energy - 5.0% (continued) Occidental Petroleum Corp. $ Halliburton Co. Baker Hughes, Inc. Patterson-UTI Energy, Inc. LinnCo LLC1 Targa Resources Corp. Total Energy Basic Materials - 0.7% Praxair, Inc. Utilities - 0.7% EnerNOC, Inc.* Total Common Stocks (Cost $228,447,390) MASTER LIMITED PARTNERSHIPS† - 4.2% Energy - 3.6% Antero Midstream Partners, LP CSI Compressco, LP Tesoro Logistics, LP1 Energy Transfer Equity, LP Enterprise Products Partners, LP Total Energy Diversified - 0.6% Landmark Infrastructure Partners, LP Total Master Limited Partnerships (Cost $10,799,737) SECURITIES LENDING COLLATERAL†,2 - 4.6% BNY Mellon Separately Managed Cash Collateral Account, 0.1047% Total Securities Lending Collateral (Cost $12,555,617) Total Investments - 104.5% (Cost $251,802,744) $ Other Assets & Liabilities, net - (4.5)% ) Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs – See Note 2. 1 All or portion of this security is on loan at May 31, 2015 – See Note 4. 2 Securities lending collateral – See Note 4. Guggenheim Spin-Off ETF SCHEDULE OF INVESTMENTS (Unaudited) May 31, 2015 Shares Value COMMON STOCKS† - 95.7% Consumer, Non-cyclical - 33.2% Kraft Foods Group, Inc. $ WhiteWave Foods Co. — ClassA* Mallinckrodt plc* Zoetis, Inc. ADT Corp.1 AbbVie, Inc. Prothena Corporation plc*,1 Theravance Biopharma, Inc.*,1 Civeo Corp. Harvard Apparatus Regenerative Technology, Inc.* Total Consumer, Non-cyclical Financial - 17.2% Navient Corp. New Residential Investment Corp. WP GLIMCHER, Inc. Blackhawk Network Holdings, Inc.* Altisource Residential Corp. Starwood Waypoint Residential Trust Silver Bay Realty Trust Corp. CareTrust REIT, Inc. Altisource Asset Management Corp.* Total Financial Communications - 12.0% Liberty Media Corp. — ClassA* News Corp. — ClassA* New Media Investment Group, Inc. Lands' End, Inc.*,1 FTD Companies, Inc.* Straight Path Communications, Inc. — ClassB*,1 Sizmek, Inc.* Total Communications Technology - 9.4% Cheetah Mobile Inc ADR*,1 Shares Value COMMON STOCKS† - 95.7% (continued) Technology - 9.4% (continued) Science Applications International Corp. $ Engility Holdings, Inc. Total Technology Industrial - 8.9% Allegion plc Knowles Corp.*,1 Hyster-Yale Materials Handling, Inc. Era Group, Inc.* Total Industrial Energy - 6.4% Murphy USA, Inc.* NOW, Inc.*,1 Total Energy Consumer, Cyclical - 3.8% CST Brands, Inc. Utilities - 2.8% ONE Gas, Inc. Basic Materials - 2.0% Sibanye Gold Ltd. ADR1 Total Common Stocks (Cost $468,925,174) MASTER LIMITED PARTNERSHIPS† - 4.1% Financial - 4.1% Brookfield Property Partners, LP*,1 Total Master Limited Partnerships (Cost $19,542,630) SECURITIES LENDING COLLATERAL†,2 - 10.2% BNY Mellon Separately Managed Cash Collateral Account, 0.1070% Total Securities Lending Collateral (Cost $55,637,831) Total Investments - 110.0% (Cost $544,105,635) $ Other Assets & Liabilities, net - (10.0)% ) Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs – See Note 2. 1 All or portion of this security is on loan at May 31, 2015 – See Note 4. 2 Securities lending collateral – See Note 4. ADR American Depositary Receipt plc Public Limited Company REIT Real Estate Investment Trust Wilshire Micro-CapETF SCHEDULE OF INVESTMENTS (Unaudited) May 31, 2015 Shares Value COMMON STOCKS† - 99.8% Financial - 30.2% BNC Bancorp $ CenterState Banks, Inc. Yadkin Financial Corp.* Diamond Hill Investment Group, Inc. Independent Bank Group, Inc. Arlington Asset Investment Corp. — ClassA Heritage Financial Corp. HCI Group, Inc. HomeStreet, Inc.* Peoples Bancorp, Inc. Agree Realty Corp. Banc of California, Inc. MainSource Financial Group, Inc. Bryn Mawr Bank Corp. Enterprise Financial Services Corp. German American Bancorp, Inc. Preferred Bank/Los Angeles CA Seacoast Banking Corporation of Florida* Federated National Holding Co. Independent Bank Corp. Guaranty Bancorp Southwest Bancorp, Inc. Bank of Kentucky Financial Corp. Metro Bancorp, Inc. Gladstone Commercial Corp.1 Mercantile Bank Corp. Financial Institutions, Inc. Consolidated-Tomoka Land Co. CorEnergy Infrastructure Trust, Inc. ConnectOne Bancorp, Inc. Federal Agricultural Mortgage Corp. — ClassC CU Bancorp* Peapack Gladstone Financial Corp. Oppenheimer Holdings, Inc. — ClassA Bear State Financial, Inc.*,1 Bridge Capital Holdings* Bridge Bancorp, Inc. NewBridge Bancorp First Defiance Financial Corp. RE/MAX Holdings, Inc. — ClassA Fidus Investment Corp.1 West Bancorporation, Inc. One Liberty Properties, Inc.1 CommunityOne Bancorp* Fidelity Southern Corp. CNB Financial Corp. Whitestone REIT — ClassB Meta Financial Group, Inc. Shares Value COMMON STOCKS† - 99.8% (continued) Financial - 30.2% (continued) Ares Commercial Real Estate Corp. $ United Community Financial Corp. Suffolk Bancorp Arbor Realty Trust, Inc. Pacific Premier Bancorp, Inc.* Independence Realty Trust, Inc. Garrison Capital, Inc. Trade Street Residential, Inc.1 Horizon Bancorp GSV Capital Corp.*,1 Medallion Financial Corp.1 Heritage Financial Group, Inc. Bank of Marin Bancorp Marlin Business Services Corp. Farmers Capital Bank Corp.* Preferred Apartment Communities, Inc. — ClassA CatchMark Timber Trust, Inc. — ClassA Penns Woods Bancorp, Inc. MidWestOne Financial Group, Inc. OceanFirst Financial Corp. EMC Insurance Group, Inc. First Connecticut Bancorp, Inc. UMH Properties, Inc. Sun Bancorp, Inc.* Bar Harbor Bankshares Easterly Government Properties, Inc. Orchid Island Capital, Inc.1 Citizens & Northern Corp. Sierra Bancorp American National Bankshares, Inc. Pacific Continental Corp. Enterprise Bancorp, Inc. Hallmark Financial Services, Inc.* United Insurance Holdings Corp. CM Finance, Inc.1 PennantPark Floating Rate Capital Ltd.1 Old Second Bancorp, Inc.* Territorial Bancorp, Inc. LNB Bancorp, Inc. MidSouth Bancorp, Inc. Heritage Commerce Corp. First Bancorp, Inc. Merchants Bancshares, Inc. BSB Bancorp, Inc.* Gladstone Investment Corp. Access National Corp. National Bankshares, Inc.1 Gladstone Capital Corp.1 BBX Capital Corp. — ClassA*,1 Owens Realty Mortgage, Inc.1 Northrim BanCorp, Inc. Shares Value COMMON STOCKS† - 99.8% (continued) Financial - 30.2% (continued) Bluerock Residential Growth REIT, Inc. $ QCR Holdings, Inc. Ellington Residential Mortgage REIT Five Oaks Investment Corp. Macatawa Bank Corp. Manning & Napier, Inc. — ClassA Stellus Capital Investment Corp. Consumer Portfolio Services, Inc.* Heritage Insurance Holdings, Inc.* Monroe Capital Corp.1 CIFC Corp.1 Square 1 Financial, Inc. — ClassA* Heritage Oaks Bancorp ZAIS Financial Corp. C&F Financial Corp. MutualFirst Financial, Inc. WashingtonFirst Bankshares, Inc. Nicholas Financial, Inc.*,1 Pulaski Financial Corp. Customers Bancorp, Inc.* SI Financial Group, Inc. OHA Investment Corp. Monarch Financial Holdings, Inc. Home Bancorp, Inc. Republic First Bancorp, Inc.*,1 Shore Bancshares, Inc.* Provident Financial Holdings, Inc. Higher One Holdings, Inc.* TriplePoint Venture Growth BDC Corp. JG Wentworth Co. — ClassA*,1 Westfield Financial, Inc. Impac Mortgage Holdings, Inc.*,1 ESSA Bancorp, Inc. MBT Financial Corp.* Atlas Financial Holdings, Inc.* New Hampshire Thrift Bancshares, Inc.* First NBC Bank Holding Co.* Entegra Financial Corp.* First Financial Northwest, Inc. Chemung Financial Corp. Horizon Technology Finance Corp. Norwood Financial Corp.1 Investors Title Co. Southern Missouri Bancorp, Inc. Berkshire Hills Bancorp, Inc. Cherry Hill Mortgage Investment Corp. Shares Value COMMON STOCKS† - 99.8% (continued) Financial - 30.2% (continued) Imperial Holdings, Inc.* $ BCB Bancorp, Inc. Codorus Valley Bancorp, Inc. Southern National Bancorp of Virginia, Inc. HopFed Bancorp, Inc. HF Financial Corp. Century Bancorp, Inc. — ClassA First Internet Bancorp Central Valley Community Bancorp Evans Bancorp, Inc. Independence Holding Co. JAVELIN Mortgage Investment Corp. Middleburg Financial Corp. Riverview Bancorp, Inc. BRT Realty Trust* Premier Financial Bancorp, Inc. Westbury Bancorp, Inc.* Peoples Bancorp of North Carolina, Inc. Union Bankshares, Inc.1 Ocean Shore Holding Co. Summit Financial Group, Inc.1 Southern First Bancshares, Inc.* American River Bankshares* Two River Bancorp Chicopee Bancorp, Inc. Harris & Harris Group, Inc.*,1 Silvercrest Asset Management Group, Inc. — ClassA Harvest Capital Credit Corp. Parke Bancorp, Inc.1 Phoenix Companies, Inc.* Pacific Mercantile Bancorp* AmeriServ Financial, Inc. First South Bancorp, Inc. OFS Capital Corp. WhiteHorse Finance, Inc. Asta Funding, Inc.* Civista Bancshares, Inc. Bank of South Carolina Corp. Southcoast Financial Corp.*,1 Cape Bancorp, Inc. Palmetto Bancshares, Inc.1 First United Corp.* Old Point Financial Corp. Salisbury Bancorp, Inc.1 Timberland Bancorp, Inc. Triumph Bancorp, Inc.* Great Ajax Corp.1 Medley Management, Inc. — ClassA Hawthorn Bancshares, Inc. United Security Bancshares*,1 Ameriana Bancorp FXCM, Inc. — ClassA1 Colony Bankcorp, Inc.* Sotherly Hotels, Inc. Shares Value COMMON STOCKS† - 99.8% (continued) Financial - 30.2% (continued) Eastern Virginia Bankshares, Inc. $ TriState Capital Holdings, Inc.* Naugatuck Valley Financial Corp.* Poage Bankshares, Inc. Patriot National Bancorp, Inc.*,1 Hamilton Bancorp, Inc.*,1 BDCA Venture, Inc. Royal Bancshares of Pennsylvania, Inc. — ClassA* United Security Bancshares, Inc.1 First Acceptance Corp.* Trupanion, Inc.*,1 United Bancorp, Inc. HMN Financial, Inc.* Unity Bancorp, Inc. Fox Chase Bancorp, Inc. First Marblehead Corp.*,1 Bankwell Financial Group, Inc.* SB Financial Group, Inc. Security National Financial Corp. — ClassA* Oneida Financial Corp. Investar Holding Corp. Regional Management Corp.* Fifth Street Asset Management, Inc.1 C1 Financial, Inc.*,1 Full Circle Capital Corp. Urstadt Biddle Properties, Inc.1 Total Financial Consumer, Non-cyclical - 26.9% Cynosure, Inc. — ClassA* AtriCure, Inc.* Atrion Corp. Vascular Solutions, Inc.* Eagle Pharmaceuticals, Inc.* US Physical Therapy, Inc. Rockwell Medical, Inc.*,1 Agenus, Inc.* Anika Therapeutics, Inc.* Xencor, Inc.* Advaxis, Inc.* Cerus Corp.*,1 John B Sanfilippo & Son, Inc. Idera Pharmaceuticals, Inc.*,1 LendingTree, Inc.* Supernus Pharmaceuticals, Inc.* Northwest Biotherapeutics, Inc.*,1 Inogen, Inc.* Carriage Services, Inc. — ClassA Retrophin, Inc.*,1 BioTime, Inc.*,1 Paratek Pharmaceuticals, Inc. CTI BioPharma Corp.* Shares Value COMMON STOCKS† - 99.8% (continued) Consumer, Non-cyclical - 26.9% (continued) GenMark Diagnostics, Inc.*,1 $ Five Prime Therapeutics, Inc.* Catalyst Pharmaceutical Partners, Inc.*,1 Addus HomeCare Corp.* Durect Corp.* Aduro Biotech, Inc.* XOMA Corp.*,1 Limoneira Co.1 Assembly Biosciences, Inc.* Omega Protein Corp.* Civitas Solutions, Inc.* Franklin Covey Co.* Tandem Diabetes Care, Inc.* Senomyx, Inc.*,1 Peregrine Pharmaceuticals, Inc.* RadNet, Inc.* Zogenix, Inc.* BioTelemetry, Inc.* NeoGenomics, Inc.* Exactech, Inc.* Barrett Business Services, Inc. Aratana Therapeutics, Inc.* Versartis, Inc.*,1 Cutera, Inc.* BioSpecifics Technologies Corp.* Alliance HealthCare Services, Inc.* Cytokinetics, Inc.*,1 Alico, Inc. Flexion Therapeutics, Inc.* PFSweb, Inc.* Five Star Quality Care, Inc.* Concert Pharmaceuticals, Inc.* Nature's Sunshine Products, Inc. Stemline Therapeutics, Inc.* Galena Biopharma, Inc.* AAC Holdings, Inc.*,1 Pernix Therapeutics Holdings, Inc.* IGI Laboratories, Inc.*,1 Crimson Wine Group Ltd.* Heska Corp.* Griffin Land & Nurseries, Inc. Bellicum Pharmaceuticals, Inc.*,1 CytRx Corp.*,1 Applied Genetic Technologies Corp.* Hackett Group, Inc. Tonix Pharmaceuticals Holding Corp.* Vitae Pharmaceuticals, Inc.* Derma Sciences, Inc.* Harvard Bioscience, Inc.* Synergy Pharmaceuticals, Inc.*,1 Revance Therapeutics, Inc.* Shares Value COMMON STOCKS† - 99.8% (continued) Consumer, Non-cyclical - 26.9% (continued) Repros Therapeutics, Inc.*,1 $ Verastem, Inc.*,1 AVEO Pharmaceuticals, Inc.* Collectors Universe, Inc. Sunesis Pharmaceuticals, Inc.*,1 National Research Corp. — ClassA LeMaitre Vascular, Inc. Nutraceutical International Corp.* Seneca Foods Corp. — ClassA* Anthera Pharmaceuticals, Inc.* Utah Medical Products, Inc. Corium International, Inc.* Pfenex, Inc.* Neuralstem, Inc.*,1 Inventure Foods, Inc.* ArQule, Inc.* EPIRUS Biopharmaceuticals, Inc.*,1 Rexahn Pharmaceuticals, Inc.* Cleveland BioLabs, Inc.*,1 Information Services Group, Inc. Cadiz, Inc.*,1 MGP Ingredients, Inc. Synutra International, Inc.* Ampio Pharmaceuticals, Inc.*,1 BIND Therapeutics, Inc.* Newtek Business Services Corp. Patriot National, Inc.* Sientra, Inc.* Amphastar Pharmaceuticals, Inc.* Enzo Biochem, Inc.* Synthetic Biologics, Inc.* Intersect ENT, Inc.* Dermira, Inc.* PharmAthene, Inc.*,1 Synergetics USA, Inc.* SFX Entertainment, Inc.*,1 Neff Corp. — ClassA* Trevena, Inc.* Biota Pharmaceuticals, Inc.* Entellus Medical, Inc.*,1 Proteon Therapeutics, Inc.* Alimera Sciences, Inc.*,1 Craft Brew Alliance, Inc.* Willdan Group, Inc.* Veracyte, Inc.*,1 AcelRx Pharmaceuticals, Inc.*,1 Fortress Biotech, Inc.*,1 StemCells, Inc.* Lifeway Foods, Inc.* Cytori Therapeutics, Inc.* Alphatec Holdings, Inc.* IsoRay, Inc.*,1 TrovaGene, Inc.* Alliance One International, Inc.* Juniper Pharmaceuticals, Inc.* Symmetry Surgical, Inc.* Shares Value COMMON STOCKS† - 99.8% (continued) Consumer, Non-cyclical - 26.9% (continued) Vermillion, Inc.*,1 $ Vital Therapies, Inc.* Perceptron, Inc.* Agile Therapeutics, Inc.* Aerie Pharmaceuticals, Inc.*,1 Mast Therapeutics, Inc.* Cara Therapeutics, Inc.* Primo Water Corp.* PRGX Global, Inc.* Biolase, Inc.* MediciNova, Inc.*,1 Iridex Corp.* Targacept, Inc.* Immune Design Corp.*,1 T2 Biosystems, Inc.* Vericel Corp.* Psychemedics Corp. Fibrocell Science, Inc.*,1 NanoString Technologies, Inc.* Digirad Corp. Intersections, Inc.*,1 Care.com, Inc.* Acme United Corp. iRadimed Corp.* NeoStem, Inc.*,1 EnteroMedics, Inc.*,1 Kindred Biosciences, Inc.*,1 Invitae Corp.*,1 Pain Therapeutics, Inc.* Apricus Biosciences, Inc.*,1 Cumberland Pharmaceuticals, Inc.* GlycoMimetics, Inc.* Edgewater Technology, Inc.* Lifevantage Corp.* Fonar Corp.* Misonix, Inc.*,1 Tokai Pharmaceuticals, Inc.*,1 Genocea Biosciences, Inc.*,1 Hansen Medical, Inc.*,1 Lincoln Educational Services Corp. Diversicare Healthcare Services, Inc. Avinger, Inc.*,1 AdCare Health Systems, Inc.1 RCM Technologies, Inc. Loxo Oncology, Inc.* Ardelyx, Inc.* CEL-SCI Corp.* Cerulean Pharma, Inc.* Vical, Inc.* Reed's, Inc.*,1 AxoGen, Inc.* United-Guardian, Inc. InfuSystems Holdings, Inc.* Celladon Corp.* Argos Therapeutics, Inc.*,1 Hudson Global, Inc.* Galectin Therapeutics, Inc.*,1 Shares Value COMMON STOCKS† - 99.8% (continued) Consumer, Non-cyclical - 26.9% (continued) Discovery Laboratories, Inc.*,1 $ Span-America Medical Systems, Inc. MEI Pharma, Inc.* OncoGenex Pharmaceuticals, Inc.* TriVascular Technologies, Inc.*,1 Bellerophon Therapeutics, Inc.* Celsion Corp.* Hemispherx Biopharma, Inc.* ImmunoCellular Therapeutics Ltd.* Female Health Co.*,1 Akebia Therapeutics, Inc.* Bovie Medical Corp.*,1 Odyssey Marine Exploration, Inc.*,1 Cesca Therapeutics, Inc.* Marinus Pharmaceuticals, Inc.*,1 CASI Pharmaceuticals, Inc.* Ocera Therapeutics, Inc.*,1 GenVec, Inc.* Histogenics Corp.*,1 Adamis Pharmaceuticals Corp.*,1 Neothetics, Inc.*,1 Tracon Pharmaceuticals, Inc.*,1 Achaogen, Inc.* Cardica, Inc.* Conatus Pharmaceuticals, Inc.* G Willi-Food International Ltd.*,1 KaloBios Pharmaceuticals, Inc.* TetraLogic Pharmaceuticals Corp.*,1 Eleven Biotherapeutics, Inc.* Syntroleum Corp.*,†††,1,2 – Total Consumer, Non-cyclical Industrial - 11.6% Patrick Industries, Inc.*,1 Kadant, Inc. NN, Inc. US Concrete, Inc.* Lydall, Inc.* Covenant Transportation Group, Inc. — ClassA* PowerSecure International, Inc.* Insteel Industries, Inc. Advanced Emissions Solutions, Inc.* Stoneridge, Inc.* ZAGG, Inc.* Kratos Defense & Security Solutions, Inc.* National Presto Industries, Inc.1 Sparton Corp.* Chase Corp. Heritage-Crystal Clean, Inc.* Shares Value COMMON STOCKS† - 99.8% (continued) Industrial - 11.6% (continued) Mesa Laboratories, Inc. $ VSE Corp. LSI Industries, Inc. PGT, Inc.* NVE Corp. Stock Building Supply Holdings, Inc.* CECO Environmental Corp. Casella Waste Systems, Inc. — ClassA* AEP Industries, Inc.* Allied Motion Technologies, Inc. TRC Companies, Inc.* Core Molding Technologies, Inc.* PAM Transportation Services, Inc.* Xerium Technologies, Inc.* Global Brass & Copper Holdings, Inc. Hurco Companies, Inc. Integrated Electrical Services, Inc.* USA Truck, Inc.* Revolution Lighting Technologies, Inc.* Layne Christensen Co.*,1 MicroVision, Inc.*,1 Hardinge, Inc. Applied Optoelectronics, Inc.*,1 Lawson Products, Inc.* Research Frontiers, Inc.*,1 Breeze-Eastern Corp.*,1 PMFG, Inc.* Pure Cycle Corp.*,1 Manitex International, Inc.*,1 Synalloy Corp. Magnetek, Inc.* UFP Technologies, Inc.* SL Industries, Inc.* Hudson Technologies, Inc.* LMI Aerospace, Inc.* Omega Flex, Inc. Willis Lease Finance Corp.* LS Starrett Co. — ClassA Frequency Electronics, Inc.* Viasystems Group, Inc.* Argan, Inc. Eastern Co. Control4 Corp.*,1 Ultralife Corp.* CPI Aerostructures, Inc.* Adept Technology, Inc.* LRAD Corp.* MOCON, Inc. Providence and Worcester Railroad Co. Imprivata, Inc.* Energous Corp.* Key Technology, Inc.* Shares Value COMMON STOCKS† - 99.8% (continued) Industrial - 11.6% (continued) LoJack Corp.* $ Patriot Transportation Holding, Inc.* Ballantyne Strong, Inc.* Aspen Aerogels, Inc.* Orion Energy Systems, Inc.* Espey Manufacturing & Electronics Corp. Sterling Construction Company, Inc.* CUI Global, Inc.*,1 CyberOptics Corp.* Napco Security Technologies, Inc.* SIFCO Industries, Inc. CVD Equipment Corp.*,1 Broadwind Energy, Inc.* Arotech Corp.*,1 Gencor Industries, Inc.* UQM Technologies, Inc.*,1 API Technologies Corp.* Iteris, Inc.* Identiv, Inc.*,1 International Shipholding Corp. MFRI, Inc.* IEC Electronics Corp.* Fuel Tech, Inc.* Rand Logistics, Inc.*,1 American Superconductor Corp.*,1 Goldfield Corp.* Sypris Solutions, Inc. Axion Power International, Inc.* Total Industrial Consumer, Cyclical - 11.4% Nautilus, Inc.* Unifi, Inc.* MarineMax, Inc.* Motorcar Parts of America, Inc.* Beazer Homes USA, Inc.* Ruth's Hospitality Group, Inc. PC Connection, Inc. Douglas Dynamics, Inc. Bassett Furniture Industries, Inc. Culp, Inc. Green Brick Partners, Inc.*,1 Reading International, Inc. — ClassA* Carrols Restaurant Group, Inc.* Jamba, Inc.*,1 Black Diamond, Inc.* America's Car-Mart, Inc.* Hooker Furniture Corp. Installed Building Products, Inc.* Build-A-Bear Workshop, Inc. — ClassA* Malibu Boats, Inc. — ClassA* Destination XL Group, Inc.* Shares Value COMMON STOCKS† - 99.8% (continued) Consumer, Cyclical - 11.4% (continued) NACCO Industries, Inc. — ClassA $ Christopher & Banks Corp.* Kona Grill, Inc.* Escalade, Inc. Freshpet, Inc.*,1 Winmark Corp. Zoe's Kitchen, Inc.*,1 Boot Barn Holdings, Inc.* Flexsteel Industries, Inc. Lifetime Brands, Inc. Miller Industries, Inc. Superior Uniform Group, Inc. Cherokee, Inc.* Rocky Brands, Inc. Sportsman's Warehouse Holdings, Inc.* Monarch Casino & Resort, Inc.* WCI Communities, Inc.* Chuy's Holdings, Inc.* UCP, Inc. — ClassA* Johnson Outdoors, Inc. — ClassA Century Casinos, Inc.* Dixie Group, Inc.* West Marine, Inc.* Famous Dave's of America, Inc.*,1 Rave Restaurant Group, Inc.*,1 Strattec Security Corp. Frisch's Restaurants, Inc. Del Frisco's Restaurant Group, Inc.* RCI Hospitality Holdings, Inc.* Castle Brands, Inc.* Nathan's Famous, Inc. New Home Company, Inc.* Papa Murphy's Holdings, Inc.* Red Lion Hotels Corp.* BlueLinx Holdings, Inc.* Supreme Industries, Inc. — ClassA Luby's, Inc.* Peak Resorts, Inc.1 Delta Apparel, Inc.* Bon-Ton Stores, Inc. Lakes Entertainment, Inc.* Century Communities, Inc.* Gaiam, Inc. — ClassA* Flex Pharma, Inc.*,1 New York & Company, Inc.* Noodles & Co.*,1 PCM, Inc.* Crown Crafts, Inc. Pacific Sunwear of California, Inc.* Tandy Leather Factory, Inc.* Cosi, Inc.*,1 Town Sports International Holdings, Inc.* Shares Value COMMON STOCKS† - 99.8% (continued) Consumer, Cyclical - 11.4% (continued) Empire Resorts, Inc.*,1 $ Lakeland Industries, Inc.* Ark Restaurants Corp. American Apparel, Inc.* Trans World Entertainment Corp.* Ambassadors Group, Inc.*,1 Ignite Restaurant Group, Inc.*,1 Total Consumer, Cyclical Technology - 7.1% Glu Mobile, Inc.*,1 Integrated Silicon Solution, Inc. Dot Hill Systems Corp.* inContact, Inc.* Mattson Technology, Inc.* Immersion Corp.*,1 SunEdison, Inc.* Axcelis Technologies, Inc.* Digimarc Corp.*,1 Cascade Microtech, Inc.* Datalink Corp.* Ultra Clean Holdings, Inc.* MoSys, Inc.* Imation Corp.* Geeknet, Inc.*,1 Amtech Systems, Inc.* EMCORE Corp.* American Software, Inc. — ClassA USA Technologies, Inc.* WidePoint Corp.* Guidance Software, Inc.*,1 Computer Task Group, Inc. Radisys Corp.* Key Tronic Corp.* Pixelworks, Inc.*,1 QAD, Inc. — ClassB Mitek Systems, Inc.*,1 BSQUARE Corp.* GSI Technology, Inc.* ANADIGICS, Inc.* Mattersight Corp.* Planar Systems, Inc.* AXT, Inc.* Model N, Inc.* Workiva, Inc.*,1 Wayside Technology Group, Inc. Ikanos Communications, Inc.*,1 Richardson Electronics Ltd. Everyday Health, Inc.* Exa Corp.* Evolving Systems, Inc. QuickLogic Corp.*,1 Five9, Inc.* Datawatch Corp.*,1 StarTek, Inc.* ExOne Co.*,1 Innodata, Inc.* Astro-Med, Inc. Shares Value COMMON STOCKS† - 99.8% (continued) Technology - 7.1% (continued) Hutchinson Technology, Inc.*,1 $ eMagin Corp.* Concurrent Computer Corp. Silver Spring Networks, Inc.* Simulations Plus, Inc. FalconStor Software, Inc.* NCI, Inc. — ClassA1 TransAct Technologies, Inc. Amber Road, Inc.*,1 Icad, Inc.* Violin Memory, Inc.* Qumu Corp.* NetSol Technologies, Inc.* Smith Micro Software, Inc.* Audience, Inc.*,1 PAR Technology Corp.* Echelon Corp.* Wave Systems Corp. — ClassA* Streamline Health Solutions, Inc.* Total Technology Communications - 7.0% FairPoint Communications, Inc.* Entravision Communications Corp. — ClassA ePlus, Inc.* ORBCOMM, Inc.* Straight Path Communications, Inc. — ClassB*,1 Textura Corp.*,1 Zix Corp.* Alliance Fiber Optic Products, Inc.1 HC2 Holdings, Inc.* Oclaro, Inc.* NeoPhotonics Corp.* TubeMogul, Inc.*,1 Clearfield, Inc.*,1 Saga Communications, Inc. — ClassA Hawaiian Telcom Holdco, Inc.* Lee Enterprises, Inc.* NTELOS Holdings Corp.* Autobytel, Inc.* EVINE Live, Inc.* KVH Industries, Inc.* TeleCommunication Systems, Inc. — ClassA* Yodlee, Inc.* Novatel Wireless, Inc.* Cyan, Inc.* Alaska Communications Systems Group, Inc.* Towerstream Corp.*,1 Numerex Corp. — ClassA* Rubicon Project, Inc.* Reis, Inc. Connecture, Inc.*,1 Radio One, Inc. — ClassD*,1 Shares Value COMMON STOCKS† - 99.8% (continued) Communications - 7.0% (continued) Chegg, Inc.*,1 $ Tessco Technologies, Inc. Hemisphere Media Group, Inc.*,1 Preformed Line Products Co. ClearOne, Inc.1 PC-Telephone, Inc. Sycamore Networks, Inc.* A H Belo Corp. — ClassA A10 Networks, Inc.* Townsquare Media, Inc. — ClassA*,1 Support.com, Inc.* Unwired Planet, Inc.* ID Systems, Inc.* UTStarcom, Inc.* Aware, Inc.* RELM Wireless Corp.* iPass, Inc.* TheStreet.com, Inc. MeetMe, Inc.* Cinedigm Corp. — ClassA* Aviat Networks, Inc.* Salem Media Group, Inc. — ClassA Communications Systems, Inc. MaxPoint Interactive, Inc.* Alteva, Inc.* Emmis Communications Corp. — ClassA* Marin Software, Inc.* Globalscape, Inc. Spark Networks, Inc.*,1 Westell Technologies, Inc. — ClassA* US Auto Parts Network, Inc.* ParkerVision, Inc.*,1 Rocket Fuel, Inc.*,1 Dex Media, Inc.* Total Communications Energy - 3.1% Callon Petroleum Co.* Panhandle Oil and Gas, Inc. — ClassA Natural Gas Services Group, Inc.* Trecora Resources* Enphase Energy, Inc.*,1 Pacific Ethanol, Inc.*,1 Gastar Exploration, Inc.*,1 Evolution Petroleum Corp. PostRock Energy Corp.*,1 Isramco, Inc.* Renewable Energy Group, Inc.* Hercules Offshore, Inc.* Resolute Energy Corp.* Dawson Geophysical Co.* Nuverra Environmental Solutions, Inc.*,1 Shares Value COMMON STOCKS† - 99.8% (continued) Energy - 3.1% (continued) Adams Resources & Energy, Inc. $ Quantum Fuel Systems Technologies Worldwide, Inc.* Zion Oil & Gas, Inc.* Vantage Drilling Co.* Swift Energy Co.*,1 Warren Resources, Inc.* FX Energy, Inc.* Vertex Energy, Inc.*,1 Mitcham Industries, Inc.* Miller Energy Resources, Inc.*,1 Emerald Oil, Inc.*,1 Total Energy Basic Materials - 1.6% Landec Corp.* Uranium Energy Corp.*,1 KMG Chemicals, Inc. Orchids Paper Products Co. Oil-Dri Corporation of America Universal Stainless & Alloy Products, Inc.* Ryerson Holding Corp.*,1 Uranerz Energy Corp.* Shiloh Industries, Inc.* Codexis, Inc.* Northern Technologies International Corp.* Friedman Industries, Inc. US Antimony Corp.* Rare Element Resources Ltd.* Golden Minerals Co.* Verso Corp.* Midway Gold Corp.* Total Basic Materials Utilities - 0.8% York Water Co. Artesian Resources Corp. — ClassA Delta Natural Gas Company, Inc. Gas Natural, Inc. RGC Resources, Inc. Synthesis Energy Systems, Inc.* US Geothermal, Inc.* Spark Energy, Inc. — ClassA Total Utilities Diversified - 0.1% Resource America, Inc. — ClassA Total Common Stocks (Cost $20,646,209) RIGHTS††† - 0.0%** Chelsea Therapeutics International Expires 12/31/172 Ambit Biosciences Corp. Expires 12/31/162 Summit Financial Group, Inc. Expires 06/29/151,2 – Shares Value RIGHTS††† - 0.0%** (continued) Imperial Holdings, Inc. Expires 07/18/152 $ – Total Rights (Cost $2,021) Shares Value SECURITIES LENDING COLLATERAL†,3 - 14.4% BNY Mellon Separately Managed Cash Collateral Account, 0.1046% (Cost $2,823,536) $ Total Investments - 114.2% (Cost $23,471,766) $ Other Assets & Liabilities, net - (14.2)% ) Total Net Assets - 100.0% $ * Non-income producing security. ** Less than 0.1%. † Value determined based on Level 1 inputs, or as otherwise noted —See Note 2. ††† Value determined based on Level 3 inputs —See Note 2. 1 All or portion of this security is on loan at May 31, 2015 - See Note 4. 2 Security was fair valued by the Valuation Committeeat May 31, 2015. The total market value of fair valued securities amounts to $2,021 or less than 0.1%of total net assets. 3 Securities lending collateral - See Note 4. REIT Real Estate Investment Trust Wilshire US REIT ETF SCHEDULE OF INVESTMENTS (Unaudited) May 31, 2015 Shares Value COMMON STOCKS† - 99.3% Financial - 99.3% Simon Property Group, Inc. $ Public Storage Equity Residential Health Care REIT, Inc. Ventas, Inc. AvalonBay Communities, Inc. Prologis, Inc. Boston Properties, Inc. Vornado Realty Trust HCP, Inc. Host Hotels & Resorts, Inc. Essex Property Trust, Inc. Macerich Co. SL Green Realty Corp. General Growth Properties, Inc. Kimco Realty Corp. Federal Realty Investment Trust Digital Realty Trust, Inc. UDR, Inc. Extra Space Storage, Inc. Duke Realty Corp. Camden Property Trust Alexandria Real Estate Equities, Inc. Kilroy Realty Corp. Regency Centers Corp. Apartment Investment & Management Co. — ClassA Mid-America Apartment Communities, Inc. DDR Corp. Liberty Property Trust1 Senior Housing Properties Trust Taubman Centers, Inc. Equity LifeStyle Properties, Inc. American Campus Communities, Inc. Hospitality Properties Trust Home Properties, Inc. Douglas Emmett, Inc. BioMed Realty Trust, Inc. Weingarten Realty Investors LaSalle Hotel Properties RLJ Lodging Trust CubeSmart Highwoods Properties, Inc. Paramount Group, Inc. Equity Commonwealth* Strategic Hotels & Resorts, Inc.* Columbia Property Trust, Inc. Sun Communities, Inc. Sovran Self Storage, Inc. Sunstone Hotel Investors, Inc. Pebblebrook Hotel Trust Tanger Factory Outlet Centers, Inc. CBL & Associates Properties, Inc. Post Properties, Inc. Shares Value COMMON STOCKS† - 99.3% (continued) Financial - 99.3% (continued) DCT Industrial Trust, Inc. $ Ryman Hospitality Properties, Inc. American Homes 4 Rent — ClassA Piedmont Office Realty Trust, Inc. — ClassA DiamondRock Hospitality Co. WP GLIMCHER, Inc. Brandywine Realty Trust National Health Investors, Inc. Hudson Pacific Properties, Inc. Healthcare Trust of America, Inc. — ClassA Healthcare Realty Trust, Inc. Brixmor Property Group, Inc. Kite Realty Group Trust Corporate Office Properties Trust First Industrial Realty Trust, Inc. Urban Edge Properties DuPont Fabros Technology, Inc. Acadia Realty Trust Cousins Properties, Inc. Parkway Properties, Inc. EastGroup Properties, Inc. Equity One, Inc. Washington Real Estate Investment Trust Chesapeake Lodging Trust Associated Estates Realty Corp. New York REIT, Inc. Monogram Residential Trust, Inc. Education Realty Trust, Inc. Sabra Health Care REIT, Inc. Pennsylvania Real Estate Investment Trust Mack-Cali Realty Corp. Retail Opportunity Investments Corp. American Assets Trust, Inc. PS Business Parks, Inc. Empire State Realty Trust, Inc. — ClassA Government Properties Income Trust Ramco-Gershenson Properties Trust Hersha Hospitality Trust CyrusOne, Inc. FelCor Lodging Trust, Inc. Summit Hotel Properties, Inc. Franklin Street Properties Corp. Chatham Lodging Trust CoreSite Realty Corp. Inland Real Estate Corp. Alexander's, Inc. 78 Excel Trust, Inc. Shares Value COMMON STOCKS† - 99.3% (continued) Financial - 99.3% (continued) Retail Properties of America, Inc. — ClassA $ Terreno Realty Corp. Investors Real Estate Trust1 Ashford Hospitality Trust, Inc. Urstadt Biddle Properties, Inc. — ClassA Rouse Properties, Inc.1 Saul Centers, Inc. First Potomac Realty Trust Universal Health Realty Income Trust Cedar Realty Trust, Inc. Monmouth Real Estate Investment Corp. QTS Realty Trust, Inc. — ClassA Silver Bay Realty Trust Corp. Ashford Hospitality Prime, Inc. Shares Value COMMON STOCKS† - 99.3% (continued) Financial - 99.3% (continued) Campus Crest Communities, Inc. $ American Residential Properties, Inc.* Total Financial Total Common Stocks (Cost $17,695,077) Shares Value SECURITIES LENDING COLLATERAL†,2 - 0.2% BNY Mellon Separately Managed Cash Collateral Account, 0.1384% Total Securities Lending Collateral (Cost $52,023) Total Investments - 99.5% (Cost $17,747,100) $ Other Assets & Liabilities, net - 0.5% Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs — See Note 2. 1 All or portion of this security is on loan at May 31, 2015 — See Note 4. 2 Securities lending collateral —- See Note 4. REIT Real Estate Investment Trust NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) For information on the Claymore Exchange–Traded Fund Trust’s (the “Trust”) policy regarding valuation of investments and other significant accounting policies, please refer to the Trust’s most recent semiannual or annual shareholder report. 1.Significant Accounting Policies The following significant accounting policies are in conformity with U.S. generally accepted accounting principles ("GAAP") and are consistently followed by the Trust. This requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. All time references are based on Eastern Time. The Board of Trustees of the Funds (the “Board”) has adopted policies and procedures for the valuation of the Funds’ investments (the “Valuation Procedures”). Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Funds’ securities or other assets. Valuations of the Funds’ securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Funds’ officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sale price as of the close of U.S. business on the NYSE, usually 4:00 p.m. Eastern time on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and ask prices on such day. Open-end investment companies (“Mutual Funds”) are valued at their NAV as of the close of business on the valuation date. Exchange traded funds (“ETFs”) and closed-end investment companies are valued at the last quoted sales price. Debt securities with a maturity of greater than 60 days at acquisition are valued at prices that reflect broker/dealer supplied valuations or are obtained from independent pricing services, which may consider the trade activity, treasury spreads, yields or price of bonds of comparable quality, coupon, maturity, and type, as well as prices quoted by dealers who make markets in such securities. Short-term securities with remaining maturities of 60 days or less are valued at market price, or if a market price is not available, at amortized cost, provided such amount approximates market value. Money market funds are valued at net asset value. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Eastern time.Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Investment Adviser”) are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by the Investment Adviser, subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker/dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). 2.Fair Value Measurement In accordance with GAAP, fair value is defined as the price that the Funds would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3— significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following tables summarize the inputs used to value the Funds’ investments as of May 31, 2015: Level 1 Investments In Securities Level 2 Investments In Securities Level 3 Investments In Securities Total Assets Guggenheim BRIC ETF $ $
